Citation Nr: 1414029	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-18 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities under 38 C.F.R. § 4.16(a).  

2.  Entitlement to an extraschedular TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(b).  


REPRESENTATION

Veteran represented by:	Calvin Hansen, Esquire


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1993 to April 1996.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska that denied the benefit sought on appeal.  

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  

There are no facts in dispute regarding the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(a), as discussed below.  On the other hand, the facts suggest that entitlement to a TDIU under 38 C.F.R. § 4.16(b) may be warranted.  Therefore, the Board finds that it is valid to decide the issue of entitlement a TDIU under 38 C.F.R. § 4.16(a) in this decision and to remand the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(b).  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities under 38 C.F.R. § 4.16(b) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected disabilities are status post renal transplant due to renal failure, rated as 30 percent disabling; lumbar strain claimed as low back condition, rated as 10 percent disabling; status post medial meniscus injury, left knee with episodes of musculoligamentous strain, rated as 10 percent disabling; and hypertension, rated as noncompensable.  The combined evaluation for the Veteran's service-connected disabilities is 40 percent disabling.
CONCLUSION OF LAW

The criteria for a TDIU under 38 C.F.R. § 4.16(a) have not been met, and a schedular TDIU is not warranted.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16(a) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The pertinent facts are not in dispute, and the Veteran's claim for entitlement to a TDIU under 38 C.F.R. § 4.16(a) is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the duties to notify and assist are not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  

Analysis

The Veteran claims that his service-connected disabilities render him unable to follow a substantially gainful occupation.  See March 2012 Form 9 Appeal.  

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one disability should be rated at 40 percent or more and the combined evaluation should be 70 percent or more.  38 C.F.R. § 4.16(a).

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Veteran's service-connected disabilities are status post renal transplant due to renal failure, rated as 30 percent disabling; lumbar strain claimed as low back condition, rated as 10 percent disabling; status post medial meniscus injury, left knee with episodes of musculoligamentous strain, rated as 10 percent disabling; and hypertension, rated as noncompensable.  The combined evaluation for the Veteran's service-connected disabilities is 40 percent disabling.

Therefore, the Veteran does not have a disability rated as 40 percent disabling or more, and his combined disability rating is not at least 70 percent.  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.  

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425   (1994).  In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).  Because the Veteran does not meet the criteria for a TDIU under 38 C.F.R. § 4.16(a), a TDIU under 38 C.F.R. § 4.16(a) is denied.  


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities under 38 C.F.R. § 4.16(a) is denied.



(CONTINUED ON NEXT PAGE)
REMAND

Though the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met, there is evidence that shows that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See 38 C.F.R. §§ 3.340, 4.16(b).  When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran claims that he is unable to secure or follow a substantially gainful occupation due to all his service-connected disabilities.  The record shows that the Veteran has been unemployed since April 2009.  See e.g., October 2011 VA examination.  The Board notes that the Veteran reported that he was self-employed as a farmer from April 1996 to May 2005.  The Veteran developed complications of hypertensive vascular disease with renal failure and underwent renal transplant in December 2006.  See July 2010 VA examination.  Social Security Administration (SSA) records show that the Veteran receives disability benefits for chronic renal failure and hypertension.  In a May 2005 SSA examination, the Veteran reported that his symptoms are daily pain and fatigue.  

A March 2011 letter from Besler Industries, Inc. (Besler) stated that the Veteran began working at Besler in November 2007 as a welder.  The letter reported, "It seemed as though he was always tired and moved very slow."  The Veteran was also late for work on several occasions due to sleeping in.  In February 2008, Besler concluded that the Veteran was not productive as a welder because he was too slow, and the Veteran was moved to different positions at the Besler facility to determine where he might be more productive.  However, the Veteran did not meet Besler's expected quota in any of the positions.  Besler "felt that he was attempting to do what was expected, but he always seemed sluggish and ultimately too slow," and the Veteran was terminated in July 2008.  

On examination in July 2010, the Veteran complained of chronic, easy fatigue, low back pain, and left knee pain and popping.  The Veteran reported that he was unemployed and that he stopped working in April 2009 "due to feeling tired all the time."  The examiner stated that the Veteran's kidney transplant has significant effects on general occupation.  It is noted that the Veteran reported that he gave up working as a state of Nebraska cattle brand inspector as he felt fatigued most of the time.  

On VA examination for a TDIU in October 2011, the Veteran reported that from about November 2008 to April 2009, he worked as a cattle brand inspector.  The Veteran reported that being around the cattle typically made him ill and gave him diarrhea, so he discontinued this type of work.  Prior to this, the Veteran had worked on his family farm up until the time that he required dialysis for his renal failure (in 2005).  After the Veteran's renal transplant, the Veteran attempted to work doing labor at a factory and some maintenance work.  The Veteran found that the labor required in these occupations resulted in increased pain to the back and knee and he had increasing fatigue interfering with his occupational duties.  The examiner noted that the Veteran's status post renal transplant and hypertension can contribute to some overall fatigue.  The examiner also noted that the Veteran would have some difficulty with performing occupational duties that would require prolonged or repetitive standing, lifting, bending, twisting, squatting, kneeling, climbing or crawling.  The examiner noted that the Veteran, however, would not likely be precluded from following or maintaining substantially gainful employment of a more sedentary nature that did not require physical labor or the activities as described above.  The examiner noted that the Veteran's service-connected disabilities have significant effects on usual occupation, to include decreased mobility, problems with lifting and carrying, difficulty reaching, pain, and fatigue.  

On VA examination in March 2013, it is noted that the service-connected musculoligamentous lumbar strain impacts his ability to work.  The Veteran reported that he is unable to bend at the waist, and lifting over 20 pounds causes significant pain.  On examination for the service-connected status post medial meniscus injury of the left knee with musculoligamentous strain, it is noted that this disability impacts the Veteran's ability to work due to the reported constant pain that is aggravated with twisting, turning, and ambulating up and down stairs.  

The Board acknowledges that the October 2011 examiner stated that the Veteran is not precluded from following or maintaining substantially gainful employment 
of a more sedentary nature.  However, the record shows that the Veteran has no experience in employment of a sedentary nature.  The Veteran worked in maintenance in service until discharge in 1996.  Then, he worked as a farmer on his family farm until 2005.  After renal transplant, the Veteran worked as a welder, but was unable to sustain employment due to chronic fatigue.  The medical evidence shows that the Veteran's renal disability causes chronic fatigue.  Further, the Veteran's left knee and lumbar back disabilities limit motion and cause pain on motion.  Accordingly, the Veteran's symptoms prevent him from performing adequately in the physically exertive occupations in which the Veteran has work experience.  Based on these facts, it appears that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  

However, the Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, referral to the Director, Compensation and Pension Service, for consideration of entitlement to a TDIU is warranted.  38 C.F.R. § 4.16(b).

The Board notes that the Veteran possibly needed surgery to repair the non-healing incision at the site of the renal transplant.  See March 2013 VA treatment record.  Therefore, updated VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159.

The Board notes that the March 2013 VA examination report was submitted after certification of the appeal, the RO has not considered this evidence, and the Veteran has not waived initial review of by the RO.  However, because the Board has found that referral to the Director, Compensation and Pension Service, for consideration of entitlement to a TDIU is warranted, any error as to the duty to notify and assist the Veteran is harmless error.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dating from March 2013 to present.  

Associate any records obtained with the paper claims file on VBMS.  

2. After completing the development and conducting any additional development that is deemed warranted, refer the issue of entitlement to a TDIU to the Director, Compensation and Pension Service, for adjudication. 

3. If the benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


